Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18         PageID.37    Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                 Cr. No. 18-20579

                    v.                         Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                        /

               MOTION TO SUPRESS EVIDENCE
    OBTAINED OUTSIDE THE SCOPE OF THE SEARCH WARRANT

      Bradley Stetkiw, through attorneys James Gerometta and Benton Martin,

moves to suppress evidence obtained by officers who searched his electronic devices

in a manner exceeding the scope of the warrant purported to have authorized the

search. Mr. Stetkiw files a brief in support and states:

      1.     The government has charged Mr. Stetkiw with receipt and possession

of child pornography, and with operating an unlicensed money transmitting business

in violation of 18 U.S.C. § 1960. (R. 1, Indictment, Pg ID 1-6.)

      2.     On October 25, 2017, federal agents seized several electronic devices

belonging to Stetkiw. As set forth in two search warrants, the government stated that

it intended to examine these electronic devices for evidence that Stetkiw violated 18

U.S.C. § 1960 by buying and selling Bitcoin. (Exs. A & B, Search Warrants.)
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18        PageID.38    Page 2 of 9



      3.     Rather than limiting the examination of Stetkiw’s computers to files

reasonably likely to contain evidence of Bitcoin transactions, federal agents

reviewed Stetkiw’s electronic files without any known limits or protocol. (Ex. C,

HSI Report.) In these unrelated files, the agent found an image alleged to be child

pornography. This discovery prompted further searches of Stetkiw’s property.

      4.     Officers conducting a search of an electronic device may not exceed the

probable cause articulated in the warrant. United States v. Castro, 881 F.3d 961, 966

(6th Cir. 2018). Indeed, “a search authorized by a valid warrant may nonetheless be

unreasonable if the officers conducting the search exceed the scope of the warrant

and, for example, begin looking for files that are not related to the subject of the

search warrant.” United States v. Johnston, 789 F.3d 934, 941 (9th Cir. 2015).

Suppression is required because the search here exceeded the scope of the warrant.

      5.     Defense counsel has discussed this matter with the government, and the

government does not concur in the requested relief.




                                         2
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18        PageID.39     Page 3 of 9



     Mr. Stetkiw asks the Court to hold an evidentiary hearing regarding the scope

of the search and suppress all evidence seized when agents went beyond the scope

of the warrant in searching his electronic devices.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/James R. Gerometta
                                              james_gerometta@fd.org

                                              s/Benton C. Martin
                                              benton_martin@fd.org

                                              Attorneys for Defendant
                                              613 Abbott St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: 313-967-5542

Dated: November 2, 2018




                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18            PageID.40    Page 4 of 9




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                   Cr. No. 18-20579

                    v.                           Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                         /

                         BRIEF IN SUPPORT OF
                   DEFENDANT’S MOTION TO SUPPRESS

                                     Background

      On October 25, 2017, federal agents seized several electronic devices

belonging to Stetkiw. As set forth in two search warrants, the government stated that

it intended to examine these electronic devices for evidence that Stetkiw violated 18

U.S.C. § 1960 by buying and selling Bitcoin. In Attachment B to the warrants, the

affiant specifically set forth the property to be seized as those records “relating to

violations” of 18 U.S.C. § 1960. (Ex. A, Attachment B.) This included records

related to selling Bitcoin, Bitcoin wallets, dark web market place purchases, and

other similar items. (Id.) It also included records of Internet history. (Id.) Critically,

it did not include searches for image files or video files.




                                             1
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18        PageID.41    Page 5 of 9




      Discovery reveals very little about how agents conducted the initial search of

Stetkiw’s electronic devices. According to a Report of Investigation, at an unknown

time after seizure of the electronic devices, “[a]ll of the items were examined

forensically for further evidence of STETKIW’s violation of 18 USC 1960.” (Ex. C,

Report of Investigation.) During this forensic examination, Special Agent William

Osborn somehow discovered an image of alleged child pornography. He halted the

examination and contacted the assigned prosecutor, who obtained an additional

warrant to further examine Stetkiw’s devices. An evidentiary hearing is warranted

to develop whether proper protocol was followed during the forensic examination.

                                    Argument

      Officers conducting a search of an electronic device may not exceed the

probable cause articulated in the warrant. United States v. Castro, 881 F.3d 961, 966

(6th Cir. 2018). Indeed, “a search authorized by a valid warrant may nonetheless be

unreasonable if the officers conducting the search exceed the scope of the warrant

and, for example, begin looking for files that are not related to the subject of the

search warrant.” United States v. Johnston, 789 F.3d 934, 941 (9th Cir. 2015).

      The Sixth Circuit addressed this doctrine in United States v. King, 227 F.3d

732, 754 (6th Cir. 2000). The warrant at issue in King authorized the search of a


                                         2
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18          PageID.42    Page 6 of 9




downstairs unit in a two-family home. Id. at 737. During the search, agents found

contraband in the home’s basement. Id. at 738. The Sixth Circuit concluded that,

although the affidavit established probable cause to search the home, the agents

exceeded the warrant’s scope by searching the basement. Id. at 754. Indeed, “a valid

search warrant can turn into an invalid general search,” the court warned, “if officers

flagrantly disregard the limitations of the warrant.” Id. at 751. Moreover, the court

refused to apply the good faith exception because “the warrant did not reference the

basement area, and the agent was aware of the warrant’s limitations.” Id. at 753;

see also United States v. Bershchansky, 788 F.3d 102 (2d Cir. 2015) (holding

suppression was required when officers searched Apartment 1 in a multi-unit

building based on a search warrant for Apartment 2).

      The affidavit here is deficient for the same reasons as that in King. The search

affidavit for Stetkiw’s devices says nothing about image files. There is no reason to

believe evidence of Bitcoin transactions would be found in image files. And, as far

as the discovery reveals, the agent made no effort to limit the scope of his search to

those areas authorized by the warrant. When the affidavit made no explicit mention

of permitting a search of image files, and the agent flagrantly disregard the warrant’s

limitations, the good faith exception is inapplicable and suppression is required.


                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18          PageID.43    Page 7 of 9




      A reasonably trained officer would know the difference between files related

to Bitcoin transactions and images files. The Tenth Circuit, as far back as 1999,

explained that officers should know this distinction. See United States v. Carey, 172

F.3d 1268 (10th Cir. 1999).

      In Carey, the police seized two computers in the home of a suspected drug

trafficker. Id. at 1270. In searching the warrants, agents viewed directories of both

computers’ hard drives and discovered numerous files with sexually suggestive titles

and the label “JPG.” Id. On opening these files, which the officer later testified that

he thought might have something to do with narcotics, he discovered child

pornography, and kept reviewing the files. Id. at 1270-71. The Tenth Circuit

concluded the search exceeded the scope of the warrant. It emphasized that the

sexually suggestive titles and the label JPG should have alerted the officer that these

files were unrelated to the search, particularly after he opened one file and

discovered it contained pornography. Id. at 1275. The court held that officers must

sort files on a computer and search only ones related to the information specified in

the warrant. Id.

      Law enforcement techniques have become drastically more sophisticated

since 1999. No reasonable officer should be looking at image files when looking for


                                          4
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18         PageID.44    Page 8 of 9




Bitcoin transactions. The search here unreasonably exceeded the scope of the

warrant and suppression is required.

                                   Conclusion

      Mr. Stetkiw asks this Court to hold an evidentiary hearing regarding the scope

of the search and the techniques used by the investigating agents, and suppress all

evidence derived from the search of his computer that exceeded the scope of the

warrant authorizing the seizure of evidence related to violations of 18 U.S.C. § 1960.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/James R. Gerometta
                                              james_gerometta@fd.org

                                              s/Benton C. Martin
                                              benton_martin@fd.org

                                              Attorneys for Defendant
                                              613 Abbott St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: 313-967-5542

Dated: November 2, 2018




                                          5
Case 2:18-cr-20579-VAR-MKM ECF No. 20 filed 11/02/18         PageID.45    Page 9 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20579

                   v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                       /

                          CERTIFICATE OF SERVICE

     I certify that on November 2, 2018, I filed the foregoing paper with the through
the court’s electronic docketing system, which will send notification to opposing
counsel of record.




                                           6
